--------------------------------------------------------------------------------

FINDER’S AGREEMENT

This Finder’s Agreement (this “Agreement”) is made and entered into by and
between SEARCHLIGHT MINERALS CORP. (the “Company”) and S & P INVESTORS, INC.
(the “Finder”). The Finder and the Company agree:

1.

Engagement of Finder: The Company hereby engages the Finder, and the Finder
hereby accepts such engagement, to act as the Company’s finder with respect to
placements of “Securities” by the Company in a private placement transaction
(the “Offering”) which is ongoing and which is projected to close in December of
2005. The Securities are the Units of the Company as described more fully in the
“Subscription for Units” (the “Subscription Agreement”) prepared by the Company
for use in the Offering. Nothing herein shall preclude the Company from
engaging, at its sole discretion, at any time, any other party, to provide to
the Company services similar to or substantially similar to the services
described herein.

    2.

Offering Procedures: The Finder will introduce the Company to investors (the
“Offerees”) who the Finder represents and warrants are “accredited investors” as
that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended.

    3.

Finder’s Compensation: In consideration for the services rendered by the Finder
for this Offering, the Company shall pay to the Finder, or cause the Finder to
be issued: (a) cash compensation upon the Company’s Closing of the Offering
equal to FIVE percent (5%) of the Offering funds received from Offerees, and (b)
warrants exercisable for a period of two years from the date of issuance (the
“Agent Warrants”) to purchase (at the exercise price of US$.65 per share) a
number of Common Shares equal to TEN percent (10%) of the total number of Common
Shares sold to Offerees pursuant to the Offering. All Agent Warrants shall be
issued in the name of the Finder.

   

The Finder shall be entitled to no compensation with respect to any funds
received from any party other than an Offeree as defined in Section 2 above.

    4.

Certain Matters Relating to Finder’s Duties:

   

4.1 The Finder’s responsibilities shall be limited to introducing potential
Offerees to the Company, and the Finder shall not have authority to offer or
sell the Securities to any potential Offerees. The Finder shall not use any
general solicitation or general advertising within the meaning of the applicable
securities laws in connection with any offering. The Finder shall have no
responsibility to participate or assist in any negotiations between any
potential Offerees and the Company. The Finder will have no responsibility to
act, and the parties contemplate that the Finder will not act, as a broker or
dealer with respect to the offer or sale of the Securities.


--------------------------------------------------------------------------------


 

Further, the Finder shall have no responsibility for fulfilling any SEC
reporting or filing requirements as relates to the Company or meeting reporting
or filing requirements in any country or jurisdiction on behalf of the Company;
provided however, the Finder agrees to provide the Company with reasonable
assistance related to any reporting, registration, qualification or other
requirements of applicable securities laws and other regulatory matters.

4.2 The Finder agrees to introduce the Company to Offerees only in States in the
United States of America in which the Finder is registered as a broker-dealer in
good standing and in States which the Finder has been advised by the Company
that offers and sales of Securities can be legally made by the Company.

4.3 The Finder shall perform its duties under this Agreement in good faith and
in a manner consistent with the instructions of the Company.

4.4 The Finder is and will hereafter act as an independent contractor and not as
an employee of the Company and nothing in this Agreement shall be interpreted or
construed to create any employment, partnership, joint venture, or other
relationship between the Finder and the Company. The Finder will not hold itself
out as having, and will not state to any person that the Finder has any
relationship with the Company other than as an independent contractor. The
Finder shall have no right or power to find or create any liability or
obligation for or in the name of the Company or to sign any documents on behalf
of the Company.

    5.

Termination of Agreement. Either party may terminate this Agreement at any time
by notifying the other party in writing. In any event, this Agreement will
terminate upon the earlier of completion or termination of the Offering or
January 15, 2006. Notwithstanding the foregoing, all provisions of this
Agreement which by their terms survive termination of this Agreement, shall
survive the termination of this Agreement with respect to the Offerees which the
Finder introduces to the Company prior to any termination hereof. Further, the
Finder shall be entitled to compensation under Section 3 based on any
investments made by such Offerees at any time within one year after termination
of this Agreement.

    6.

Notices. Any notice, consent, authorization or other communication to be given
hereunder shall be in writing and shall be deemed duly given and received when
delivered personally, when transmitted by fax, three days after being mailed by
first class mail, or one day after being sent by a nationally recognized
overnight delivery service, charges and postage prepaid, properly addressed to
the party to receive such notice, at the following address or fax number for
such party (or at such other address or fax number for such party (or at such
other address or fax number as shall hereafter be specified by such party by
like notice):


--------------------------------------------------------------------------------


  (a) If to the Company to :                   SEARCHLIGHT MINERALS CORP cc:
O'Neill Law Group PLLC     #120 – 2441 W Horizon Ridge Pkwy   435 Martin Street,
Suite 1010     Henderson, NV 89052   Blaine, WA 98230     (702) 939-5247
Telephone   (360) 332-330 Tel     (702) 939-5249 Facsimile   (360) 332-2291 Fax

            (b) If to the Finder to:                   Stuart G. Potter, Jr. cc:
Charles B. Crowell     S & P INVESTORS, INC.   503 University Tower     12720
Hillcrest Road, Suite 108   6440 N. Central Expwy.     Dallas, TX 75230  
Dallas, TX 75206     (972) 385-9471 Telephone   (214) 368-9407 Tel.     (972)
385-9486 Facsimile   (214) 368-9094 Fax

 


7. The Finder acknowledges and certifies that:         (a)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Common Shares and Agent Warrants; and

        (b)

there is no government or other issuance covering the Common Shares and Agent
Warrants; and

        (c)

there are risks associated with the purchase of the Common Shares and Agent
Warrants; and

        (d)

there are restrictions on the Finder’s ability to resell the Common Shares, the
Agent Warrants and the Common Shares underlying them, and it is the
responsibility of the Finder to find out what those restrictions are and to
comply with them before selling the Common Shares, the Agent Warrants or Common
Shares underlying them;

        (e)

the Finder is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended; and

        (f)

the Company has advised the Finder that the Company is relying on an exemption
from the requirements to provide the Finder with a prospectus and to sell
Securities through a person or company registered to sell Securities under
applicable securities laws and, as a consequence of acquiring Common Shares and
Agent Warrants pursuant to this exemption, certain protections, rights and
remedies provided by applicable securities laws, including statutory rights of
rescission or damages, will not be available to the Finder.


--------------------------------------------------------------------------------


8.

Company to Control Transactions. The prices, terms and conditions under which
the Company shall offer or sell any Securities shall be determined by the
Company in its sole discretion. The Company shall have the authority to control
all discussions and negotiations regarding any proposed or actual offering or
sale of Securities. Nothing in this Agreement shall obligate the Company to
offer or sell any Securities or other securities or consummate any transaction.
The Company may terminate any negotiations or discussions at any time and
reserves the right not to proceed with the Offering or sale of Securities.
Compensation pursuant to this Agreement shall only be paid to the Finder in the
event of an actual Closing of the Offering or any subsequent closings of an
offering or offerings of securities within one (1) year of the date of
termination hereof to an Offeree.

    9.

Confidentiality of Company Information. The Finder, and its officers, directors,
employees and agents shall maintain in strict confidence and not copy, disclose
or transfer to any other party (1) all confidential business and financial
information regarding the Company and its affiliates, including without
limitation, projections, business plans, marketing plans, product development
plans, pricing, costs, customer, vendor and supplier lists and identification,
channels of distribution, and terms of identification of proposed or actual
contracts, (2) all confidential technology of the Company and (3) the terms and
existence of this Agreement. In furtherance of the foregoing, the Finder agrees
that it shall not transfer, transmit, distribute, download or communicate, in
any electronic, digitized or other form or media, any of the confidential
technology of the Company. The foregoing is not intended to preclude the Finder
from utilizing, subject to the terms and conditions of this Agreement, the
Subscription Agreement prepared by the Company for use in the Offering.

   

All communications regarding any possible transactions, requests for due
diligence or other information, requests for facility tours, product
demonstrations or management meetings, will be submitted or directed to the
Company, and the Finder shall not contact any employees, customers, suppliers or
contractors of the Company or its affiliates without express permission. Nothing
in this Agreement shall constitute a grant of authority to the Finder or any
representatives thereof to remove, examine or copy any particular document or
types of information regarding the Company, and the Company shall retain control
over the particular documents or items to be provided, examined or copied. If
the Offering is not consummated, or if at any time the Company so requests, the
Finder and its representatives will return to the Company all copies of
information regarding the Company in their possession.

   

The provisions of this Section shall survive any termination of this Agreement.

   

10.

Press Releases, Etc. The Company shall control all press releases or
announcements to the public, the media or the industry regarding the Offering,
any offering, placement, transaction or business relationship involving the
Company or its affiliates. Except for communication to Offerees in furtherance
of this Agreement and any other offering documentation, the Finder will not
disclose the fact that discussions or negotiations are taking place concerning a
possible transaction involving the Company, or the status or terms and
conditions thereof.


--------------------------------------------------------------------------------


11.

Due Diligence: Neither the Company, nor any of its directors, officers or
shareholders should, in any way rely on the Finder to perform any due diligence
with respect to the Company. It is expressly understood and agreed that to the
extent due diligence is conducted it will be conducted by the Offerees.

   12.

Expenses, Etc. The compensation described in Section 3 of this Agreement shall
be the Finder's sole compensation for all of its services and efforts to the
Company and its affiliates, in connection with this Offering of Securities.
However, while the Finder shall pay all of its own costs and expenses in
carrying out its activities hereunder, the Company will reimburse the Finder for
the first C$2,000.00 of aforementioned expenses after they have been incurred by
the Finder and simply accounted for to the Company. The Finder shall be
exclusively responsible for any compensation, fees, commissions or other
payments to its employees, agents, representatives, co-finders (should
delegation be permitted) or other persons or entities utilized by it in
connection with its activities on behalf of the Company, and the Finder will
indemnify and hold harmless the Company and its affiliates from the claims of
any such persons or entities.

   13.

Compliance with Laws. The Finder represents and warrants that it is a duly
registered broker/dealer and in good standing with the SEC, NASD and the State
of Texas and that it is not presently the subject of any investigations or
proceedings undertaken by such authorities, and that it has and shall maintain
such registrations as well as all other necessary licenses and permits to
conduct its activities under this Agreement, which it shall conduct in
compliance with applicable federal and state laws relating to a private
placement. The Finder represents that it is not a party to any other agreement
which would conflict with or interfere with the terms and conditions of this
Agreement.

   14.

Assignment Prohibited. No assignment of this Agreement shall be made without the
prior written consent of the other party.

   15.

Amendments. Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.

   16.

Governing Law. This Agreement shall be deemed to have been made in the State of
Nevada and shall be construed, and the rights and liabilities determined, in
accordance with the law of the State of Nevada without regard to the conflicts
of laws rules of such jurisdiction.

   17.

Waiver. Neither the Finder's nor the Company's failure to insist at any time
upon strict compliance with this Agreement or any of its terms nor any continued
course of such conduct on their part shall constitute or be considered a waiver
by the Finder or the Company of any of their respective rights or privileges
under this Agreement.

   18.

Severability. If any provision herein is or should become inconsistent with any
present or future law, rule or regulation of any sovereign government or
regulatory body having jurisdiction over the subject matter of this Agreement,
such provision shall be deemed to be rescinded or modified in accordance with
such law, rule or regulation. In all other respects, this Agreement shall
continue to remain in full force and effect.


--------------------------------------------------------------------------------


19.

Counterparts. This Agreement maybe executed in one or more counterparts, each of
which shall be deemed an original, and will become effective and binding upon
the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement. All counterparts so executed shall constitute one
Agreement binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the same counterpart. Each of the parties hereto
shall sign a sufficient number of counterparts so that each party will receive a
fully executed original of this Agreement.

    20.

Entire Agreement. This Agreement and all other agreements and documents referred
herein constitutes the entire agreement between the Company and the Finder. No
other agreements, covenants, representations or warranties, express or implied,
oral or written, have been made by any party hereto to any other party
concerning the subject matter hereof. All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants and warranties concerning the subject matter hereof are merged herein.

In witness whereof, the parties hereto have each signed this Agreement as of the
7th day of December, 2005.

  S & P INVESTORS, INC. (the “Finder”)       By:  /s/ Stuart G. Potter, Jr.    
     Stuart G. Potter, Jr.                   SEARCHLIGHT MINERALS CORP. (the
“Company”)       By:  /s/ Carl Ager          Carl Ager


--------------------------------------------------------------------------------